197 Mich. App. 143 (1992)
494 N.W.2d 764
PEOPLE
v.
MATHEWS
Docket No. 141988.
Michigan Court of Appeals.
Decided September 30, 1992.
Approved for publication November 19, 1992, at 9:05 A.M.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, David L. Morse, Prosecuting Attorney, and Daniel J. Garber, Jr., Assistant Prosecuting Attorney, for the people.
*144 Rick L. Middleton, for the defendant on appeal.
Before: DOCTOROFF, C.J., and CAVANAGH and JANSEN, JJ.
PER CURIAM.
On March 15, 1991, defendant entered a conditional plea of nolo contendere to two counts of felonious driving. MCL 752.191; MSA 28.661. On June 10, 1991, defendant was sentenced to one year in jail and to five years on probation. Defendant's plea was conditioned on his right to appeal the trial court's decision that he could be charged with two counts of felonious driving. In this appeal, defendant claims that two convictions of felonious driving violated his constitutional protection against double jeopardy. We disagree and affirm.
Both the United States and Michigan Constitutions prohibit placing a defendant twice in jeopardy for a single offense. US Const, Am V; Const 1963, art 1, § 15. And both Double Jeopardy Clauses incorporate three distinct protections. First, they prohibit a second prosecution of a defendant for the same offense after acquittal. Second, they prohibit a second prosecution of a defendant for the same offense after conviction. Third, they prohibit the imposition of multiple punishments on a defendant for the same offense. People v Wakeford, 418 Mich. 95, 107-108; 341 NW2d 68 (1983).
Where the double jeopardy issue requires a determination of what constitutes a single crime or offense under a particular statute, "legislative intent is the beginning and end of the inquiry." Id. at 108. The Legislature's authority to define a single criminal act or offense is not diminished by the Double Jeopardy Clause because the clause *145 places limitations on prosecutors and courts only, not the Legislature. Id. at 111. Consequently, the question for this Court is whether the Legislature intended that two convictions of felonious driving could occur when two people are crippled as a result of the accused's misconduct. The appropriate "unit of prosecution" can be determined from the language of the statute involved. Id.
The felonious driving statute provides in part:
Every person who drives any vehicle upon a highway carelessly and heedlessly in wilful and wanton disregard of the rights or safety of others, or without due caution and circumspection and at a speed or in a manner so as to endanger or be likely to endanger any person or property and thereby injuring so as to cripple any person, but not causing death, shall be guilty of the offense of felonious driving. [MCL 752.191; MSA 28.661.]
Felonious driving has been defined "as the reckless or negligent driving of a vehicle upon a highway resulting in crippling injury." People v Marshall, 74 Mich. App. 523, 526; 255 NW2d 351 (1977). It is a crime against a person that focuses both on the culpable nature of the defendant's actions and on the resultant harm. People v Crawford, 187 Mich. App. 344, 350; 467 NW2d 818 (1991).
The language of the statute suggests that its primary purpose is the protection of individuals from crippling injuries. Consequently, we believe that there is one unit of prosecution that arises whenever a defendant's reckless driving results in a crippling injury to another. And exposure to multiple counts of felonious driving is possible when a defendant's actions result in crippling injuries to more than one person.
Affirmed.